A single justice of this court allowed the motion of the Board of Bar Examiners to dismiss the plaintiff’s complaint seeking admission to the Massachusetts bar. There was no error.
The single justice correctly held that the applicant sought to relitigate the matter of the denial of her admission to the bar which was initially determined by a single justice of this court in 1979. The present action is the applicant’s fourth attempt to gain admission to the bar. See Matter of an Application for Admission to the Bar of the Commonwealth, 392 Mass. 1001 (1984), cert. denied, 471 U.S. 1057 (1985); Matter of an Application for Admission to the Bar of the Commonwealth, 385 Mass. 1006 (1982); Matter of an Application for Admission to the Bar of the Commonwealth, 378 Mass. 795 (1979), cert. denied, 444 U.S. 1046 (1980). The applicant’s legal theory has changed but this change does not save her case from dismissal under the doctrine of claim preclusion. See Bagley v. Moxley, 407 Mass. 633, 638 (1990).

Judgment affirmed.

The applicant, pro se.
Mark P. Sutliff, Assistant Attorney General, for the defendant.